DETAILED ACTION

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 2, while lighting assemblies having: a heat sink formed from a metal plate having a first side and a second side opposite to the first side, the heat sink comprising a raised flat pad protruding from a flat surface of the first side, wherein the raised flat pad and a recess; an LED mounted on the raised flat pad, the LED being connected to the raised flat pad; an optical element optically coupled to the LED; a support structure for connecting the optical element to the heat sink such the LED is optically coupled to the optical element; and a printed circuit board positioned on a board mounting surface on the first side of the metal plate, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light assembly, as disclosed in claim 1 above, wherein the raised flat pad corresponds to a recess in the second side directly opposite to the raised flat pad, the LED being in direct contact with the raised flat pad, and the board mounting surface being non-coplanar relative to the raised flat pad.

Claims 3-21 are allowed for being dependent on the allowed claim 2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875